TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00721-CV



                         Houston Powers d/b/a Quick Bonds, Appellant

                                                   v.

                                      State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-04-1396-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Houston Powers d/b/a Quick Bonds no longer wishes to pursue its appeal

and has filed a motion to dismiss its appeal. Appellant states that it has conferred with appellee State

of Texas, and appellee does not oppose the motion. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: February 1, 2006